Citation Nr: 1510451	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO. 04-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD), to include as secondary to service-connected bilateral shin splints.

2. Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to service-connected bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1990 and served on a period of active duty for training (ACDUTRA) from August 1984 to November 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the issues on appeal for additional development in February 2009, April 2010, March 2012, and July 2013. The requested notice and hearing having been provided and the requested records and examinations having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2012 the Board sent a letter to the Veteran informing her that the
Veterans Law Judge before whom she had testified in November 2008 was no longer employed at the Board (due to retirement) and advising her that she had a right to a new hearing before another Veterans Law Judge that would decide her case. See 38 U.S.C.A § 7107(c). The Veteran indicated that she wanted to appear at a hearing before a Veterans Law Judge via video conference at her local RO. In accordance with the request, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in January 2013. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1. A left knee disability, to include DJD, was not shown in service or within the first post-service year, and has not been shown to be causally or etiologically related to an event, injury or disease of service origin.

2. A right knee disability, to include DJD, was not shown in service or within the first post-service year, and has not been shown to be causally or etiologically related to an event, injury or disease of service origin.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2009. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the June 2009 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Thus, the Veteran was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or (A)VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claim. Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in January 2011. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral knee disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends she is entitled to service connection for left and right knee disabilities, to include as second to service-connected left and right shin splints. For the reasons stated below, the Board finds that service connection for left and right knee disabilities is not warranted on a direct, secondary, or presumptive basis. As the analysis for both knees is the same, the Board will address them together for the purposes of brevity. 

Beginning with direct service connection, the medical evidence reflects a current diagnosis of left and right knee DJD, which was first confirmed by x-ray in May 2009, and therefore a current disability has been shown. The evidence further reflects that the Veteran complained of left knee pain in February 1988 and in November 1988, complaints which resulted in diagnoses of chondromalacia and bursitis respectively. The Veteran complained of right knee pain in November 1989, and was diagnosed with a mild ACL sprain. Therefore, an in-service event, injury or disease has been shown for the left and right knees. As such, the dispositive issue in this case is the presence of a causal nexus between the Veteran's left and right knee disabilities and her in-service injuries.

With respect to the third element, the preponderance of the evidence is against a finding that the Veteran's left or right knee disabilities are related to her active duty service. The Veteran has stated that she has experienced bilateral knee pain since service and has submitted additional lay statements attesting to her bilateral knee pain, both of which are competent as they concern the presence of persistence of lay observable symptoms. Jandreau, 492 F.3d at 1377. The Veteran has also consistently attributed her bilateral knee pain to her active duty service.

However, to the extent that the Veteran's statements indicate her bilateral knee trouble has been persistent since service she has been inconsistent. Specifically, upon her separation from service the Veteran specifically stated on her February 1990 report of medical history that she had no history of "trick" or locked knee, or swollen or painful joints, and the presiding physician did not note any complaints of left or right knee pain or disabilities. Such inconsistencies undermine the credible of the Veteran's statements concerning persistent symptoms since service, and render them of minimal probative value. 

There is no evidence of record indicating that the other two undated lay statements submitted by the Veteran are not credible. However, these statements only describe the current severity of the Veteran's bilateral knee pain. As the statements concern only the current severity of the disability, they are not relevant to the issue of nexus and are therefore entitled to no probative weight.

Turning to the medical evidence of record, the Veteran was provided with VA examinations in May 2009 and January 2011. The May 2009 VA examiner indicated that it was less than likely that the Veteran's left and right knee disabilities were related to her 1988 and 1989 complaints of knee pain. The examiner noted that little to no objective findings were noted in conjunction with these complaints of pain, and the conditions appeared to have been acute with spontaneous resolution. 

The January 2011 examiner stated that it was less likely than not that the Veteran's current left and right knee disabilities were related to her complaints of knee pain in 1988 and 1989. The examiner noted that, based on his review of the claims file, the conditions that were diagnosed in service were acute in nature and resolved in service. As both opinions are based on accurate facts and supported by well-reasoned rationales, the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

The Veteran's representative argues that the January 2011 examiner indicated in his report that he found the etiology of her knee pain, referring to the 1988 and 1989 complaints of knee pain, and thus indicating that a causal link was present. However, in reading the opinion as a whole it is clear that while the examiner noted and recognized the complaints of knee pain in 1988 and 1989, he believed these complaints to have been transient in nature and that the Veteran's left and right knee disabilities were not related to these complaints. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).

VA treatment records reflect complaints of bilateral knee pain beginning in roughly August 1993. Prior to that date there are no records detailing diagnoses of knee disabilities or complaints of symptoms associated therewith. The first treatment record reflecting a diagnosis of DJD is a May 2009 x-ray report which noted bilateral degenerative changes. Treatment records are silent for any opinions linking the Veteran's left or right knee disability with her active duty service. While some records, specifically a May 1996 treatment record, reflect notations of persistent bilateral knee pain since service, these notations are only repetitions of the Veteran's account of when the bilateral knee pain started, and do not constitute medical opinions linking the Veteran's left or right knee disabilities to service. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's left and right knee disabilities and her active duty service. As the third element is not met, service connection for left and right knee disabilities is not warranted on a direct basis. 38 C.F.R. § 3.303.

Service connection cannot alternatively be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). The Veteran is diagnosed with a recognized chronic disease, as DJD is encompassed by the term "arthritis." 38 C.F.R. § 3.309(a). However, the Veteran's service treatment records are silent for any diagnosis of left or right knee DJD while in service, and her February 1990 separation examination contains no diagnoses of a left or right knee disability or complaints of symptoms indicative thereof. 

While the Veteran has indicated that her knee disabilities manifested during service and her representative points to complaints of chronic pain in service, August 1993, November 1998, June 2002 and January 2009 VA x-ray reports all note normal knees bilaterally. The first record to reflect the presence of degenerative changes is from May 2009. These x-ray reports affirmatively show that DJD did not manifest in either knee until May 2009. They therefore outweigh the Veteran's statements indicating that her DJD and its symptomatology began in service. Accordingly, the preponderance of the evidence is against a finding that the Veteran's left or right knee disability manifested in service to a sufficient degree. Walker, 708 F.3d 1331. Thus, service connection based on continuity of symptomatology is not warranted. Id.; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Turning to presumptive service connection, the Veteran is diagnosed with a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, there is no evidence that the left or right knee disability manifested within one year of her separation from service. As stated above, no knee disabilities or complaints of knee pain were noted on the Veteran's February 1990 separation examination, and the Veteran indicated no history of painful joints of knee problems on the corresponding report of medical history. Further, DJD was not confirmed to be present via x-ray until May 2009 at the earliest, which is approximately 19 years after the Veteran's separation from service. Therefore, the preponderance of the evidence is against a finding that the Veteran's left or right knee disability manifested within the applicable one year presumptive period. Thus, presumptive service-connection based on the presence of a chronic disease is not warranted. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Finally, with respect to secondary service connection, the Veteran has a current diagnosis of left and right knee DJD and is currently service-connected for shin splints. Therefore, the threshold requirements of secondary service connection have been met. 38 C.F.R. § 3.310. 

However, the preponderance of the evidence is against a finding that the Veteran's left or right knee disability was caused or aggravated by her service-connected shin splints. The Veteran has stated that her shin splints have either caused or aggravated her current left and right knee disabilities. While the Veteran is competent to report lay observable symptoms such as pain, she is not competent to provide an opinion on whether her shin splints either caused or aggravated her left or right knee disability, as such an opinion requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issues of causation and aggravation must be determined based on the medical evidence of record.

An adequate secondary service connection opinion was obtained in January 2011. There, the examiner found that it was less likely than not that the Veteran's left or right knee disability was caused or aggravated by her service-connected shin splints. The examiner noted that shin splints are a form of compartment syndrome that primarily affects muscles that have little to no relation to the knee itself. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds the VA opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran also provided a June 2003 private medical opinion. In this opinion the physician stated that the Veteran has longstanding knee and leg problems, which was aggravated by her service-connected shin splints. However, first the physician only indicated that the shin splints aggravated the Veteran's knee and leg pain, and not that it aggravated or caused a left or right knee disability. Further, the physician did not provide a rationale explaining how the Veteran's shin splints had aggravated her knee disabilities. As the physician provided no supporting rationale explaining how or why aggravation had occurred, the opinion is of minimal probative value. Id. VA treatment records are silent for any opinions indicating that the Veteran's shin splints caused or aggravated her left or right knee disabilities. 

In weighing the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left or right knee disability was caused or aggravated by her shin splints, as the private opinion is outweighed by the better supported VA examiner's opinion. As such, service connection on a secondary basis for the Veteran's left and right knee disabilities is not warranted. 38 C.F.R. § 3.310.

Although the Veteran has established current disabilities and in-service events, injuries or diseases, the preponderance of the evidence weighs against the claims; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a left knee disability, to include DJD, to include as secondary to service-connected shin splints, is denied.

Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to service-connected shin splints, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


